Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Response to Amendment
In response to the amendments received 10/01/2021: 
Claims 12-22, 24 and 26-28 are pending in the current application. Claims 12 and 24 are amended. Claims 23 and 25 are canceled Claims 17-18 and 21 remain withdrawn without traverse. Claim 28 is new.
The previous rejections under Kageyama et al. (US 2016/0072136) have been overcome; however, the previous prior art-based rejections in view of modified Wakahoi have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16, 19-20, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wakahoi et al. (US 2006/0110651) in view of Niezelski et al. (US 2010/0279208).
Regarding claim 12, Wakahoi teaches a fuel cell comprising; 
a flow guide including a bipolar plate, or anode/cathode separator 18+16 (P29; Fig. 2); 
a first component 84/14 opposite from a first face of the flow guide 18a (Fig. 1), configured to allow a first fluid, or fuel H2 to flow from a first manifold 54a to a second manifold 55b (P37; Fig. 1.4) and through a first reactive zone, of fuel gas flow field 50 disposed between the first face of the flow guide 18a and said first component (Fig. 1), 
a first peripheral seal, or outer protrusion 60 disposed between the first face of the flow guide and the first component, 
62 disposed between the first face of the flow guide and the first component, the first intermediate seal 62 being encircled by the first peripheral seal 60 and encircling the first reactive zone 50 (P40; Fig. 4)
a second component 82/14 (of another MEA) opposite from a second face of the flow guide 16a configured to allow a second fluid, or oxygen containing gas, to flow from a third manifold 32a to fourth manifold 34b (P49; Fig. 1) and through a second reactive zone, or oxygen-containing gas flow field 26 between the second face of the flow guide 16a and said second component 82 (P49; Fig. 1-2); 
and wherein the first, second, third and fourth manifold 54a/54b/32a/32b are encircled by the first intermediate seal 62 (Fig. 1. 4. 7), and 
wherein the bipolar plate extends continuously in the width direction from the peripheral seal to the first intermediate seal (Fig. 1)
Wakahoi fails to teach a first fluid flow circuit provided between the first intermediate seal and the first peripheral seal between fifth and sixth manifolds by said first intermediate seal and the fuel cell conveys a fluid along the first face of the flow guide and entirely outside a periphery of said intermediate seal, between said fifth and sixth manifolds in first fluid flow circuit; however, Niezelski, in a similar field of endeavor related to fuel cells and flow guides, teaches that a large problem associated with fuel cells is leakage, or the escape of reactants from flow fields (P3). 
Niezelski teaches to overcome this problem that a channel located between gaskets extending between manifolds can be used to prevent intermixing and leakage (P20-26). Niezelski teaches an example of this circuit where a coolant is used as a sealant liquid, in a channel located 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first fluid flow circuit in the fuel cell of Wakahoi, provided between the first intermediate seal 62 and the first peripheral seal 60 between a fifth and sixth manifold, the fifth and sixth manifold being separated from the first to fourth manifolds by said first intermediate seal, as to be outside of the reactant zone and catch the leakage, as taught by Niezelski, and the fuel cell conveys a fluid, or sealant fluid along the first face of the flow guide and entirely outside a periphery of said intermediate seal, between said fifth and sixth manifolds in first fluid flow circuit to prevent intermixing of reactant gases and leakage. 
Regarding claim 13, modified Wakahoi teaches the first component is a membrane electrode assembly, of MEA (P45). 
Regarding claim 14, modified Wakahoi teaches said first component is a membrane electrode assembly (P36) including a proton-exchange membrane 82/84/86 positioned between the intermediate and peripheral seal (Fig. 2), further comprising a membrane 82 traversing said proton-exchange membrane and that the membrane is perfluorosulfonic acid with water (P44). 
Regarding claim 15, modified Wakahoi teaches a second peripheral seal 40 disposed vertically relative to the first peripheral seal 60 and disposed between the flow guide and the second component 82; 	
a second intermediate seal 40a disposed vertically relative to the first intermediate seal 62 and disposed between the flow guide and the second component, the second intermediate seal being encircled by the second peripheral seal and encircling the first reactive zone (Fig. 1). 

Regarding claim 16, modified Wakahoi in view of Niezelski teaches the cell is configured to convey different fluids in said first fluid flow circuit and in said second fluid flow circuit, or the first fluid flow circuit would convey the seal fluid and the leakage of the fluid not intended for the first reaction zone, and the second fluid flow circuit would convey the seal fluid and the leakage of the fluid not intended for the second reaction zone (P23-30). 
Regarding claim 19, modified Wakahoi in view of Niezelski teaches that the first fluid flow circuit is filled with pressurized water/coolant (bubble/pump pressure), or air and water (P27-29).
Regarding claim 20, modified Wakahoi teaches coolant in a third fluid flow circuit traversing the first reaction zone (P52). Modified Wakahoi in view of Niezelski teaches the first fluid flow circuit can use coolant water as the seal fluid where Niezelski teaches that the first fluid flow circuit can be connected to the a third fluid flow circuit traversing the reaction zone (P23-26).Thus, it would have been obvious to a skilled artisan to connect the first fluid flow circuit to the third fluid flow circuit traversing the reaction zone.
Regarding claim 22, modified Wakahoi in view of Niezelski teaches a pump is configured to convey a fluid between said fifth and sixth manifolds in said first fluid flow circuit (P29). 
claim 24, modified Wakahoi teaches the bipolar plate is formed by two sheets 16/18 connected together and the first face 18a is an outer face of one of the two sheets (P29. Fig. 2). 
Regarding claim 26, modified Wakahoi in view of Niezelski is silent in teaching that the first fluid flow circuit includes first flow channels delimited by first walls extending in a lengthwise direction of the flow guide; however, Niezelski teaches that channels for the seal fluid may be formed into the bipolar plates in a manner similar as the channels of the flow fields, such as molding, machining or otherwise (P22). Wakahoi teaches that adding flow channels delimited by first walls, or corrugation and grooves in the bipolar plate are used to define a flow path for the gases to travel between manifolds where the walls are formed in the direction the fluid is to travel (P36-38). Wakahoi also teaches using grooves to smoothly and reliably move a gas flow from one manifold to another (P54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first fluid flow circuit of modified Wakahoi include first flow channels formed in a manner similar to those of the flow fields, or delimited by first walls extending in a lengthwise direction of the flow guide, to direct the flow smoothly and efficiently circling the region between the intermediate and periphery seal. One of ordinary skill in the art would have recognized that applying the known technique, of corrugating the bipolar plate to form channels, or walls that extend in a lengthwise or the flow guide would have yielded predictable results and resulted in an improved system, of a more smooth and reliable flow for the first fluid flow circuit. 
Regarding claim 27, modified Wakahoi teaches said first reactive zone 50 includes second flow channels delimited by second walls, or grooves 52 configured to allow the first fluid 54a to the second manifold 54b, and the first walls would be parallel to the second walls – or the walls extending in a lengthwise direction of the flow guide (P36; Fig. 4). 
Regarding claim 28, modified Wakahoi is silent in teaching the bipolar plate extends upward in a height direction to form at least one wall between the peripheral seal and the first intermediate seal; however, Niezelski teaches that channels for the seal fluid may be formed into the bipolar plates in a manner similar as the channels of the flow fields, such as molding, machining or otherwise (P22). Wakahoi teaches that adding flow channels delimited by first walls, or corrugation and grooves in the bipolar plate are used to define a flow path for the gases to travel between manifolds where the walls are formed in the direction the fluid is to travel (P36-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first fluid flow circuit of modified Wakahoi include first flow channels formed in a manner similar to those of the flow fields, or delimited by first walls extending in a lengthwise direction of the flow guide, to direct the flow smoothly and efficiently circling the region between the intermediate and periphery seal. One of ordinary skill in the art would have recognized that applying the known technique, of corrugating the bipolar plate to form channels, or walls that extend in a lengthwise or the flow guide would have yielded predictable results and resulted in an improved system, of a more smooth and reliable flow for the first fluid flow circuit. In doing so, the bipolar plate of modified Wakahoi would extend upward in a height direction to form at least one wall between the peripheral seal and the first intermediate seal, as shown in Fig. 7 to form the walls/corrugated flow paths of the flow field. 
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered, and in light of the amendments overcome the previous 102 rejections; however they are not persuasive with regards to the previous 103 rejections.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that the office does not cite the combined references as teaching the bipolar plate in claim 12; however, the bipolar plate is the separating plate of the anode and cathode, as described in the above rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729